62 N.J. 582 (1973)
303 A.2d 883
LAWRENCE STERN AND ROSALIND STERN, PLAINTIFFS-APPELLANTS,
v.
INSURANCE COMPANY OF NORTH AMERICA, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 20, 1973.
Decided May 7, 1973.
Mr. Marvin A. Sachs, argued the cause for plaintiffs-appellants. (Messrs. Feuerstein, Sachs & Maitlin, attorneys; Mr. Leonard Rosenstein, of counsel.)
Mr. David P. Loughran argued the cause for defendant-respondent (Messrs. Sutton, Ward, Sutton, Heim & O'Malley, attorneys; Mr. David P. Loughran, on the brief.)
PER CURIAM.
The issue in this case is whether an exclusion of a "business pursuit" in an insurance liability policy includes service as an "outside" director of a bank. The trial court and the Appellate Division found that such service was within the exclusion. We agree.
For affirmance  Chief Justice WEINTRAUB, Justices JACOBS, PROCTOR, HALL, MOUNTAIN and SULLIVAN, and Judge CONFORD  7.
For reversal  None.